10.9

 

aMENDED AND RESTATED Stock Pledge Agreement

 

This AMENDED AND RESTATED STOCK PLEDGE AGREEMENT dated and effective as of May
11, 2012 (the “Pledge Agreement”), is executed by and between Banyan Rail
Services, Inc. as successor by merger with B.H.I.T., INC., a Delaware
corporation (the “Pledgor”), whose address is 2255 Glades Road, Suite 342-W,
Boca Raton, Florida 33431 and FIFTH THIRD BANK, an Ohio banking corporation (the
“Bank”), whose address is 222 South Riverside Plaza, 32nd Floor, Chicago,
Illinois, 60606.

 

RECITALS

 

A.         The Wood Energy Group, Inc., a Missouri corporation, and the wholly
owned subsidiary of Pledgor (the “Borrower”), Pledgor and Bank have entered into
that certain Amended and Restated Loan and Security Agreement of even date
herewith, and pursuant thereto Borrower has executed certain Revolving, Term and
Capex Notes of even date herewith (the Loan and Security Agreement and the
Notes, as they may be amended from time to time, collectively referred to
hereinafter as the “Loan Agreement”).

 

B.         Borrower previously entered into an Original Loan Agreement with
Bank, dated September 4, 2009, as amended from time to time, and Pledgor’s
predecessor-in-interest, B.H.I.T., Inc., executed a Stock Pledge Agreement in
connection therewith.

 

C.         Borrower and Pledgor have agreed that Borrower’s repayment of the
Obligations set forth in the Loan Agreement will be secured by, inter alia,
Pledgor’s pledge of all of Borrower’s issued and outstanding stock, pursuant to
this Pledge Agreement.

 

D.         The Shares (as defined herein) are wholly owned by Pledgor and
Pledgor deems it to be in the direct pecuniary and business interests of Pledgor
that Borrower enters into the Loan Agreement.

 

E.         Pledgor understands that Bank is willing to grant financial
accommodations to Borrower only upon certain terms and conditions, one of which
is that Pledgor grant to Bank the security interest in the Shares (as defined
herein), and this Agreement is being executed and delivered in consideration of
each financial accommodation granted to Borrowers by Bank and for other valuable
consideration

 

NOW, THEREFORE, the parties agree as follows:

 

1.         Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement.

 

 

 

 

2.         Creation of Security Interest. Pursuant to the provisions of the Loan
Agreement and the Illinois Uniform Commercial Code, Pledgor hereby grants to the
Bank, and the Bank hereby accepts, a first and present security interest in (i)
the Shares, (ii) all Dividends (as defined in Section 6 hereof), and (iii) all
Additional Securities (as defined in Section 7 hereof), if any, to partially
secure payment of the Obligations of Borrower set forth in the Loan Agreement
and performance of all Pledgor's obligations under this Pledge Agreement.
Pledgor has delivered to the Bank Common Stock certificate No. 3, representing
all the Shares, and herewith delivers a stock power for certificate No. 3 in the
form attached as an Exhibit to the Loan Agreement, duly executed (with the date
and number of shares left blank) by Pledgor. For purposes of this Pledge
Agreement, the Shares, all Dividends, and all Additional Securities will
hereinafter be collectively referred to as the “Shares.” Pledgor agrees that the
Shares will be held by the Bank.

 

3.          Representations and Warranties and Covenants Regarding Shares.
Pledgor hereby represents and warrants to the Bank that Pledgor has good title
(both record and beneficial) to the Shares, free and clear of all claims,
pledges, security interests, liens or encumbrances of every nature whatsoever,
and that Pledgor has the right to pledge and grant the Bank the security
interest in the Shares granted under this Pledge Agreement. Pledgor further
agrees that, until all sums due under the Loan Agreement have been paid in full,
and all of Pledgor’s obligations under this Pledge Agreement have been
performed, Pledgor will not, without the Bank's prior written consent, (i) sell,
assign or transfer, or attempt to sell, assign or transfer, any of the Shares,
or (ii) grant or create, or attempt to grant or create, any security interest,
lien, pledge, claim or other encumbrance with respect to any of the Shares or
(iii) suffer or permit to continue upon any of the Shares during the term of
this Pledge Agreement, an attachment, levy, execution or statutory lien.

 

4.          Rights on Default. Upon an occurrence and continuance of an Event of
Default under the Loan Agreement, the Bank will have full power to sell, assign
and deliver or otherwise dispose the whole or any part of the Shares at any
broker's exchange or elsewhere, at public or private sale, at the option of the
Bank, in order to satisfy any part of the obligations of Borrower now existing
or hereinafter arising under the Loan Agreement or (as to Pledgor’s obligations)
under this Pledge Agreement. On any such sale, the Bank or its assigns may
purchase all or any part of the Shares. In addition, at its sole option, the
Bank may elect to retain all the Shares in partial satisfaction of Borrower's
Obligations under the Loan Agreement, in accordance with the provisions and
procedures set forth in the Loan Agreement. Pledgor agrees at the Bank's
request, to cooperate with the Bank in connection with the disposition of any
and all of the Shares and to execute and deliver any documents which the Bank
shall reasonably request to permit disposition of the Shares.

 

5.          Additional Remedies. The rights and remedies granted to the Bank
herein upon an Event of Default that shall be continuing will be in addition to
all the rights, powers and remedies of the Bank under the Loan Agreement and the
Illinois Uniform Commercial Code and applicable law and such rights, powers and
remedies will be exercisable by the Bank with respect to all of the Shares.
Pledgor agrees that the Bank's reasonable expenses of holding the Shares,
preparing them for resale or other disposition, and selling or otherwise
disposing of the Shares, including reasonable attorneys' fees and other legal
expenses, will be deducted from the proceeds of any sale or other disposition
and will be included in the amounts Pledgor must tender to redeem the Shares.
All rights, powers and remedies of the Bank will be cumulative and not
alternative. Any forbearance or failure or delay by the Bank in exercising any
right, power or remedy hereunder will not be deemed to be a waiver of any such
right, power or remedy and any single or partial exercise of any such right,
power or remedy hereunder will not preclude the further exercise thereof.

 

2

 

 

6.          Dividends; Voting. All dividends hereinafter declared on or payable
with respect to any Shares (if, and to the extent, permitted by the Loan
Agreement) during the term of this Pledge Agreement (the "Dividends") will be
immediately delivered to the Bank to be held in pledge under this Pledge
Agreement. Notwithstanding this Pledge Agreement, so long as Pledgor owns the
Shares and no Event of Default has occurred and is continuing under the Loan
Agreement, Pledgor will be entitled to vote any shares comprising the Shares,
subject to any proxies granted by Pledgor.

 

7.          Adjustments. If, and to the extent, permitted in the Loan Agreement,
in the event that during the term of this Pledge Agreement, any stock dividend,
reclassification, readjustment, stock split or other change is declared or made
with respect to the Shares, or if warrants or any other rights, options or
securities are issued in respect of the Shares, (the "Additional Securities")
then all new, substituted and/or additional shares or other securities issued by
reason of such change or by reason of the exercise of such warrants, rights,
options or securities, will be (if delivered to Pledgor, immediately surrendered
to the Bank and) pledged to the Bank to be held under the terms of this Pledge
Agreement as and in the same manner as the Shares are held hereunder.

 

8.          Rights Under Loan Agreement; Setoff. Pledgor understands and agrees
that the Bank's rights to repurchase the Shares under the Loan Agreement, if
any, will continue for the periods and on the terms and conditions specified in
the Loan Agreement, whether or not the Obligations pursuant to the Loan
Agreement have been paid in full during such period of time, and that to the
extent that the Obligations pursuant to the Loan Agreement are not paid in full
during such period of time, the repurchase by the Bank of the Shares may be made
by way of cancellation of all or any part of Borrower's indebtedness under the
Loan Agreement.

 

9.         Redelivery of Shares; No Release For Partial Payment.

 

(a)       Until all obligations of Borrower under the Loan Agreement and of the
Pledgor under this Pledge Agreement have been satisfied in full, all Shares will
continue to be held in pledge under this Pledge Agreement. If Borrower prepays
all or a portion of the Obligations due pursuant to the Loan Agreement, the
portion of the Shares represented by such pre-payment (the "Paid Shares") will
be treated as independent collateral for the remaining balance of the Loan
Agreement for the purpose of commencing the holding period under Rule 144(d) of
the Securities and Exchange Commission.

 

(b)       Upon performance of all Borrower's obligations under the Loan
Agreement and of Pledgor’s obligations under this Pledge Agreement, the Bank
will immediately redeliver the Shares to Pledgor and this Pledge Agreement will
terminate; provided, however, that all rights of the Bank to retain possession
of the Shares pursuant to the Loan Agreement will survive termination of this
Pledge Agreement.

 

3

 

 

10.         Further Assurances. Pledgor shall, at the Bank's request, execute
and deliver such further documents and take such further actions as the Bank
shall reasonably request to perfect and maintain the Bank's security interest in
the Shares, or in any part thereof.

 

11.         Successors and Assigns. This Pledge Agreement will inure to the
benefit of the respective heirs, personal representatives, successors and
permitted assigns of the parties hereto.

 

12.         Governing Law. This Pledge Agreement shall be delivered and accepted
in and shall be deemed to be contracts made under and governed by the internal
laws of the State of Illinois (but giving effect to federal laws applicable to
national banks), and for all purposes shall be construed in accordance with the
laws of such State, without giving effect to the choice of law provisions of
such State.

 

13.         Modification; Entire Agreement. This Pledge Agreement will not be
amended without the written consent of both parties hereto. This Pledge
Agreement, together with the Loan Agreement and any UCC-1 and Surface
Transportation Board financing statements filed by the Bank, constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings related to such subject
matter.

 

14.         WAIVER OF DEFENSES. THE PLEDGOR, ON BEHALF OF ITSELF AND ANY
GUARANTORS OF ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE PLEDGOR MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS PLEDGE AGREEMENT.
THE PLEDGOR WAIVES ANY IMPLIED COVENANT OF GOOD FAITH AND RATIFIES AND CONFIRMS
WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF THIS PLEDGE AGREEMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.

 

15.         WAIVER OF JURY TRIAL. THE BANK AND THE PLEDGOR, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS PLEDGE AGREEMENT, THE LOAN AGREEMENT OR ANY OF THE OTHER OBLIGATIONS,
THE SHARES, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION WITH THIS PLEDGE AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH THE BANK AND THE PLEDGOR ARE ADVERSE PARTIES. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE
BORROWER.

 

 

4

 

16.         LITIGATION. TO INDUCE THE BANK TO MAKE THE LOANS SET FORTH IN THE
LOAN AGREEMENT, THE PLEDGOR IRREVOCABLY AGREES THAT ALL ACTIONS ARISING,
DIRECTLY OR INDIRECTLY, AS A RESULT OR CONSEQUENCE OF THIS PLEDGE AGREEMENT, THE
LOAN AGREEMENT, ANY OTHER AGREEMENTS WITH THE BANK, OR THE SHARES, SHALL BE
INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR SITUS IN THE CITY OF
CHICAGO, ILLINOIS. THE PLEDGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID CITY, AND WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

17.         Time of Essence. Time is of the essence in making payments of all
amounts due the Bank under this Pledge Agreement and in the performance and
observance by the Pledgor of each covenant, agreement, provision and term of
this Pledge Agreement.

 

18.         Notices. Except as otherwise provided herein, the Pledgor waives all
notices and demands in connection with the enforcement of the Bank’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing, sent by certified or registered mail, postage
prepaid, by facsimile, telegram or delivered in person, and addressed as
follows:

 



 If to the Pledgor: Banyan Rail Services, Inc. 2255 Glades Road

Suite 342-W

Boca Raton FL 33431

Attention: Jon D. Ryan, Chief Financial Officer

Telephone: (561) 443-5300

Fax: (561) 443-5319

 



 If to the Bank: Fifth Third Bank  222 South Riverside Plaza

32nd Floor

Chicago, Illinois 60606

Attention: Mr. Craig Schuth

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. No notice to or demand on the Pledgor in any case shall
entitle the Pledgor to any other or further notice or demand in similar or other
circumstances.

 

5

 

 

19.         Indemnification. The Pledgor agrees to defend (with counsel
satisfactory to the Bank), protect, indemnify and hold harmless each Indemnified
Party from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including, without limitation, the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, attorneys’ fees and time charges of attorneys who
may be employees of the Bank, any parent corporation or affiliated corporation
of the Bank), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including, without
limitation, securities, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Pledge Agreement or any of the Loan Documents
to which it is a party, or any act, event or transaction related or attendant
thereto, the preparation, execution and delivery of this Pledge Agreement, the
Loan Agreement, and the Loan Documents, including, but not limited to, the
making or issuance and management of the Loans, the use or intended use of the
proceeds of the Loans, the enforcement of the Bank’s rights and remedies under
this Pledge Agreement, the Loan Documents to which it is a party and any other
instruments and documents delivered hereunder, or under any other agreement
between the Pledgor and the Bank; provided, however, that the Pledgor shall not
have any obligations hereunder to any Indemnified Party with respect to matters
caused by or resulting from the willful misconduct or gross negligence of such
Indemnified Party. To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, the Pledgor shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and, failing prompt payment, shall, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by the Pledgor or the Borrower as the case may be, be added to the
Obligations of the Borrower and be secured by the Collateral including, but not
limited to, the Shares. The provisions of this Section 19 shall survive the
satisfaction and payment of the other obligations and the termination of this
Pledge Agreement.

 

20.         Guaranty Incorporated By Reference. The provisions of the Guaranty
executed by Pledgor of even date herewith (the “Guaranty”) are hereby
incorporated herein by reference. In the event of a conflict between the
provisions of the Guaranty and the provisions of this Pledge Agreement, the
provisions of the Guaranty shall govern.

 

[The rest of this page has been intentionally left blank – signature page
follows]

 

6

 

 

IN WITNESS WHEREOF, the Pledgor and the Bank have executed this Amended and
Restated Stock Pledge Agreement as of the date first above written.

 

  Banyan Rail Services, Inc., as successor by merger
with B.H.I.T., Inc.,   a Delaware corporation         By: /s/ Jon Ryan   Its:
CFO         FIFTH THIRD BANK,   an Ohio banking corporation       By: /s/ Craig
Schuth   Its: Vice President  

 

7

 

